Exhibit 10.12

Second Amendment to Preferred Supplier Agreement

This Second Amendment to Preferred Supplier Agreement (“Second Amendment”) is
entered into and effective this 1st day of October, 2010.

Whereas, BP Energy Company, a Delaware corporation (“BP”), BP Corporation North
America Inc., an Indiana corporation, (“BPCNA” and together with BP, the “BP
Parties”), and IDT Energy, Inc., a Delaware corporation (“IDT”) entered into
that certain Preferred Supplier Agreement dated and effective June 29, 2009 (the
“Preferred Supplier Agreement”), as amended by that First Amendment dated
January 20, 2010 (the Preferred Supplier Agreement and the First Amendment
together with this Second Amendment, the “Agreement”).

Now Therefore, the BP Parties and IDT agree that, upon execution of this Second
Amendment by both Parties, the Agreement will be amended as provided below.

 

1. Section 1.1 Definitions

The defined term “Planned Expiration Date” is deleted in its entirety and
replaced with the following:

“Planned Expiration Date” means June 30, 2014 or such later date upon renewal of
the Planned Term in accordance with Section 12.1.”

 

2. Section 3.3 shall be amended by replacing the word “and” that immediately
precedes subsection (c) of the definition for “Permitted Other Transactions”
with the word “or”.

 

3. Section 12.1 Planned Term is deleted in its entirety and replaced with the
following:

12.1 Planned Term. Unless terminated earlier in accordance with this Agreement,
this Agreement shall remain in full force and effect beginning on the Effective
Date and continue until the Planned Expiration Date (such period being the
“Planned Term”); provided that this Agreement will renew automatically for a
term of one (1) year following the prior Planned Expiration Date unless a Party
has provided written notice to the other Parties at least six (6) months prior
to the next Planned Expiration Date that it will not renew this Agreement;
provided further that this Agreement will not renew after June 30, 2015;
provided further that if this Agreement renews after June 30, 2014, the Early
Termination fee specified in Section 12.2(c) shall no longer apply. The Planned
Expiration Date shall not affect or excuse the performance of either Party under
any provision of this Agreement that by its terms survives such expiration.
Further, this Agreement shall continue to apply to, and any such expiration of
the Planned Term shall not affect or excuse the performance by either Party
under, this Agreement or any agreement between the Parties entered into pursuant
hereto related to obligations which were undertaken prior to such expiration and
which remain unperformed at the time of such expiration. Termination of this
Agreement pursuant to this Section 12.1 shall not affect the continued
effectiveness of the EEI Agreement, the NAESB Agreement, the ISDA Agreement, and
any Transactions confirmed under any of the foregoing, or the Master Netting
Agreement.

 

4. Section 12.2(a), entitled Early Termination by IDT, is hereby amended by
replacing the first sentence following the caption with the following:

“IDT may terminate this Agreement at its election (i) for convenience upon sixty
(60) days’ prior written notice to BP, or (ii) immediately if either (A) the
unsecured indebtedness of BPCNA or BP is rated either less than BBB- by S&P or
less than Baa3 by Moody’s, or (B) if either NYISO or PJM



--------------------------------------------------------------------------------

terminate any Transaction Documents, including, but not limited to, any Customer
Registration Agreements, for a default by BP or BPCNA under such agreements or
any applicable tariffs.”

 

5. Section 12.2(c)(i) shall be amended by (i) changing the reference to “Section
12.2(a)” in the first sentence to “Section 12.2(a)(i)”; (ii) inserting the
following immediately before the clause “the non-terminating Party shall” in the
first sentence: “or within five Business Day of a termination pursuant to
Section 12.2(a)(ii),”; and (iii) adding the following immediately after “(A)”:
“Except to the extent the early termination is pursuant to 12.2(a)(ii)”.

 

6. Section 12.2(c)(ii) is hereby amended by changing the reference to “Section
12.2(a)” to “Subpart (i) under Section 12.2(a)”.

 

7. Section 15.2 shall be amended by adding the following after the second comma
in the first sentence “(unless the Early Termination is pursuant to 12.2(a)(ii),
in which case, there shall be no obligation by IDT to submit any plans prior to
termination)” Section 15.2 shall be further amended by adding the same language
after the first comma in the second sentence.

 

8. Section 18.2 (d) is hereby deleted in its entirety and the remaining clauses
in the Section re-alphabetized as (d) and (e).

 

9. Schedule 5.4 ISO Interface Responsibilities attached to the Preferred
Supplier Agreement is modified as follows:

Clause (ii) under the Section entitled Credit and Settlements is modified by
deleted the “.” and adding the following: “, including invoices for energy,
ancillary services, balancing energy, Capacity, congestion costs, uplifts and
any other charge or credit issued by the ISO to BP related to the provision of
ISO services for IDT.”

Clause (iv) under the Section entitled Credit and Settlements is modified by
adding the following sentence to the end of the clause: “The resettlement of
transactions is inclusive of, but not limited to, energy, Ancillary Services,
installed Capacity, auction revenue rights, load related charges, and up-lift
payments assigned to load for reliability services, day-ahead market purposes
and other such charges.”

The following are new clauses added to the end of the Section entitled
Regulatory:

 

  iv. Each party represents and warrants that they will register with NERC
and/or the NERC Regional Entities as applicable.

 

  v. Nothing herein shall cause BP to be deemed a Load-Serving Entity for
purposes of NERC or the NERC Regional Entities.

 

10. Defined terms used herein but not defined herein shall have the meanings set
forth in the Agreement.

 

11. Except as set forth herein, all terms and conditions of the Agreement remain
unchanged and are hereby ratified by the Parties.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Parties hereto have executed this Second Amendment as of
the date first written above.

 

IDT ENERGY, INC.     BP ENERGY COMPANY By:   /s/ Geoff Rochwarger     By:   /s/
Eddie Pinkerton Name:   Geoff Rochwarger     Name:   Eddie Pinkerton Title:  
CEO and President     Title:   Director-Origination     BP CORPORATION NORTH
AMERICA INC       By:   /s/ Randall Prescott       Name:   Randall Prescott    
  Title:   VP East Origination